1

2
                                                             JS-6
3

4

5

6

7

8

9
                     UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA
11

12
     UNIVERSAL DYEING &               Case No.: 18-CV-0702-MWF-ASx
13   PRINTING, INC.,                  Hon. Michael W. Fitzgerald Presiding
14                                    ORDER ON STIPULATION TO
     Plaintiff,
                                      DISMISS ACTION WITH
15
                                      PREJUDICE
     v.
16

17   KNITWORK PRODUCTIONS II,
     LLC, et al.,
18

19   Defendants.
20

21

22

23

24

25

26

27

28

                                      1
                    ORDER ON STIPULATION TO DISMISS ACTION
1                                             ORDER:
2          Having reviewed the stipulation of the parties to dismiss this action with
3    prejudice, and finding good cause thereon,
4          IT IS HEREBY ORDERED that this action be dismissed with prejudice,
5    with each party to bear their respective costs and attorneys’ fees as incurred against
6    one another.
7

8          SO ORDERED.
9

10
     Date: March 4, 2019                    By:
11                                                Hon. Michael W. Fitzgerald
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
                          ORDER ON STIPULATION TO DISMISS ACTION
